No. 04-99-00275-CR & 04-99-00276-CR
Glenn Everett TIPPETT,
Appellant
v.
The STATE of Texas,
Appellee
From the 216th Judicial District Court, Gillespie County, Texas
Trial Court Nos. 2943 & 2964
Honorable Stephen B. Ables, Judge Presiding
PER CURIAM

Sitting:	Paul W. Green, Justice

		Sarah B. Duncan, Justice

		Karen Angelini, Justice


Delivered and filed:   September 22, 1999

APPEALS DISMISSED

	On July 21, 1999, we remanded these appeals to the trial court for a hearing to
determine whether appellant desires to prosecute his appeal, whether he is indigent, and
whether counsel has abandoned the appeal. The appellant, after notice of the hearing from
the trial court, filed motions in the trial court to abandon the appeal in both cases. The
motions to abandon appeal are signed by both the appellant and his counsel.


		        04-99-00275-CR & 04-99-00276-CR

	On August 16, 1999, the trial court filed the Clerk's Record in both cases, including
the court's findings of fact and conclusions of law.  The trial court noted that the appellant
filed motions to abandon the appeal in both cases, found that the appellant does not desire
to prosecute either of the appeals, and found that the issue of indigency is moot due to the
abandonment of the appeals.(1)
	We find that Appellant is entitled to a voluntary dismissal of both appeals. The
appeals are dismissed. Tex. R. App. P. 42.2(a). Our mandate may be issued early upon
proper motion. Tex. R. App. P. 18.1(c).


							PER CURIAM

DO NOT PUBLISH




1.  The trial court found that the issue of indigency had not been resolved other than through the fact that appellant
has been represented by non-court appointed counsel and failed to file an affidavit of indigency or other request for relief.